Citation Nr: 0412744	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-21 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial evaluation greater than 70 
percent for post-traumatic stress disorder. 

2.  Entitlement to an initial evaluation greater than 20 
percent for residuals, back injury.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona, which granted service connection for post-
traumatic stress disorder and residuals, back injury, 
assigning a 70 percent and 20 percent evaluation 
respectively.  In accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999), the issues in this case have been rephrased 
to reflect that the veteran is appealing the initial 
evaluations.

As discussed more fully below, the issue of entitlement to an 
initial evaluation for residuals, back injury greater than 20 
percent is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran's PTSD manifests itself by occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, thinking, or mood, due to such 
symptoms as suicidal ideation, occasional auditory 
hallucinations, and inability to establish and maintain 
effective relationships, and subjective complaints of 
depression affecting the ability to function independently, 
appropriately and effectively, disorganized thinking and 
remote memory loss.  

3.  The veteran's PTSD does not manifest itself by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 70 
percent evaluation for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.3, 4.6, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enacted 
substantial additions and revisions to the law governing VA's 
duty to assist claimants in the development of their claims.  
(Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton v. West, 12 Vet. App. 477, 485 
(1999) (required a claim to be "well-grounded before VA 
could assist the veteran in the development of pertinent 
facts and adjudicate the merits of the claims.)  The VCAA 
mandates that VA make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including the January 2003 rating decision, the 
June 2003 Statement of the Case (SOC), and the October 2003 
Supplemental SOC, have satisfied the requirement at § 5103A 
of the VCAA in that they clearly notify him of the evidence 
necessary to substantiate his claim.  

By letter dated in September 2002, the RO notified the 
veteran of the VCAA and informed him of how responsibilities 
in developing the record are divided in accordance with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
requested the veteran submit additional information or 
evidence within 30 days, but further advised him, " in any 
case it must be received in the VA within one year from the 
date of this letter; otherwise no "back benefits" are 
payable."

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The RO met the 
requirement, as the development letter was forwarded in 
September 2002 and the initial adjudication occurred months 
afterward in January 2003.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  Specifically, the 
Board notes that the records from C. Vet Center were 
provided.  The letter informed the veteran that VA would make 
reasonable efforts to obtain certain types of records and 
would continue to seek Federal agency records unless it is 
determined that additional efforts would be futile.  As 
stated above, the letter also informed the veteran of what he 
was expected to provide.  Lastly, the letter did not advise 
the veteran to send in everything he had pertaining to his 
claim.  However, this advisement is not a "requirement."  
VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004) apparently holds 
the Court's finding in Pelegrini that a request that a 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim is an explicit 
requirement of 38 U.S.C. § 3.159(b) and an implicit 
requirement of section 5103(a), is non-binding obiter dictum.  
"Obiter dictum" (often abbreviated as "dictum") is "[a] 
judicial comment made during the course of delivering a 
judicial opinion . . . that is unnecessary to the decision in 
the case and therefore not precedential." Black's Law 
Dictionary 1100 (7th ed. 1999).  Precedent opinions of the 
chief legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

The RO has provided the veteran with a thorough VA 
examination.  There is no indication of outstanding Federal 
Government records or other records that have been identified 
by the claimant.  Based on the above analysis, there is no 
indication in this case that any further notification or 
assistance would produce evidence that would change the 
Board's decision and, therefore, any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2001).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2 (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2003).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002) (Post-traumatic stress 
disorder), as 70 percent disabling.  

A 70 percent evaluation is provided under Diagnostic Code 
9411 where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The veteran underwent an intake interview at the local Vet 
Center in December 2002.  He reported having nightmares, 
flashbacks, depressions, and other symptoms of PTSD due to 
his war experiences.  He endorsed symptoms of disorganized 
thinking and hallucinations sleep disturbance, low energy 
level, suicidal thought, and homicidal thought.  He commented 
that he gets mad at times, but never threatened anybody.  The 
mental status examination indicated the veteran was neat in 
his appearance and his manner was friendly and cooperative.  
His speech and affect were appropriate.  He was oriented to 
time, place, and person and his memory function was normal.  
Motor activity indicated the veteran was relaxed or at ease.  
Judge was good.  Intake GAF (global assessment of 
functioning) score was 40.

The veteran underwent a VA compensation and pension 
examination for PTSD in January 2003.  The veteran's chief 
complaint was that he was "constantly nervous, fear of 
losing his job, increased irritability," and "will fly off 
the handle for no reason."  The veteran reported gainful 
employment over the preceding 12 months as a missionary for 
E.F.M., which is the veteran's longest held position.  As 
such, he presides over funerals and Sunday services at a 
specific location for the Navajo Nation.  He also reported he 
worked as a fire fighter for six years and in construction 
for about 41/2 years.  Subjective complaints included intrusive 
recollection of wartime events 8-12 nights per month, 
flashbacks or reexperiencing of certain events 15 days per 
month, persistent avoidance of stimuli or symptoms associated 
with wartime events, occasional amnesia or forgetting some 
events associated with the war, feelings of detachment from 
people around him, difficulty in experiencing loving feelings 
or closeness with others and having little or no expectations 
for the future, difficulty sleeping at least four nights a 
week, problems with concentration, outbursts of anger, 
exaggerated startle response, and a need to stand watch and 
stay alert.

The veteran appeared for the examination neatly and casually 
dressed.  His speech showed normal fluency, normal 
articulation, and normal tone and rate.  There were no tics 
or mannerisms.  The veteran described his mood as very 
anxious and irritable, which was consistent with his overall 
affect.  Affect was full range and labile.  There was no 
evidence of suicidality, homicidality, or paranoid ideation.  
Thought processes were goal directed, logical, and coherent.  
There were no signs of psychosis during the interview.  The 
veteran denied auditory hallucinations, but he described 
occasional auditory noises, which do not include words, but 
feel like chatter that is in passing; this occurs 
occasionally.  The examiner noted this symptom might be very 
connected to the veteran's experiences in Vietnam.  The 
veteran's judgment of hypothetical situations was intact and 
his insight into his current life situation was apparent.  He 
performed well on serial sevens, calculating change for a 
five-dollar bill, and completing a fairly simple three-step 
task, but he was "very anxious and had difficulty 
concentrating and broke out in a sweat" during serial sevens 
and counting change.  Remote and short-term memory was 
intact.  

The examiner's assessment indicated the veteran is impaired 
in the social arena and increasingly so in the vocational 
arena.  He assessed a GAF score of 45.

Review of the record indicates that an increased evaluation 
for PTSD is not warranted.  During the VA examination, the 
veteran's speech patterns were normal in every respect.  The 
Vet Center examiner indicated speech was appropriate.  The 
veteran's thought processes revealed no gross impairment on 
either examination.  Although the veteran did indicate some 
type of auditory hallucination in January 2003, he reported 
that the chatter was only on occasion, i.e., not persistent.  
As the Vet Center offers no discussion on this topic, other 
than a mere endorsement of hallucinations, the Board does not 
find it sufficiently probative to substantiate gross 
impairment in thought processes.  Neither the VA nor the Vet 
Center examinations reveal any grossly inappropriate behavior 
at the time of the examinations or by history.  The VA 
examiner found no evidence of suicidal or homicidal ideation.   
Moreover, the veteran's explanations indicated that suicidal 
thoughts were something that had occurred in the past without 
any indication that they were persistent.  The veteran's 
explanation of homicidal thoughts disclosed that he gets 
angry now and then, but has never actively pursued a violent 
course through verbal threats, and presumably through violent 
acts.  Neither examination indicated the veteran has 
intermittent inability to perform activities of daily living, 
as both examiners found the veteran to be neat in his 
appearance.  Neither examination demonstrated any 
disorientation to time or place.   The veteran's memory 
appeared substantially intact.  

The veteran's GAF scores are noted to be markedly low, with a 
GAF score of 40 in December 2002 and a GAF score of 45 in 
January 2003.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual for of Mental 
Disorders, (4th Ed. 1994), a GAF score of 31 to 40 indicates 
some impairment in reality testing or communication, for 
example, speech is at times illogical, obscure, or 
irrelevant.  A score in this range might also indicate major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, e.g., depressed man 
avoids friends, neglects family, and is unable to work.  A 
GAF score of 41 to 45 indicates serious symptoms, for 
example, suicidal ideation, severe obsessional rituals, 
frequent shoplifting.  A score of 41 to 50 might indicate any 
serious impairment in social, occupational, or social 
function, e.g., no friends, unable to keep a job.  Although 
the symptoms contemplated by the veteran's GAF scores 
represent serious social and occupational impairment, they do 
not indicate total impairment.  Consequently, the symptoms of 
the veteran's PTSD do not substantiate any of the criteria 
for a 100 percent evaluation.  The Board would also note in 
this regard, that while social impairment does appear 
significantly impaired because the veteran has few to no 
friends, the veteran has been continuously married for over 
34 years, with two children, and he indicates no major 
difficulties at home.  Lastly, the veteran has a history of 
full and continuous employment for many years with no 
indication of significant occupational impairment.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected PTSD that 
substantiates a higher evaluation at any time.


ORDER

An initial evaluation greater than 70 percent for post-
traumatic stress disorder is denied.


REMAND

The Board notes initially that the veteran's service-
connected residuals, back injury are currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (Spine, 
limitation of motion, lumbar).  The RO also considered 
evaluations under Diagnostic Code 5295 (Lumbosacral strain) 
and Diagnostic Code 5293 (Intervertebral disc syndrome) and 
the RO apprised the veteran that changes were made to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  Accordingly, the RO considered both the old and 
the revised versions of the code when evaluating the 
veteran's service-connected residuals, back injury.  
Additional revisions to Diagnostic Code 5293, as well as 
Diagnostic Code 5295, were made, effective September 26, 
2003, when VA promulgated new rating criteria for diseases 
and injuries of the spine.  Specifically, Diagnostic Code 
5243 (Intervertebral disc syndrome), Note 6 directs 
intervertebral syndrome is to be evaluated under the General 
Rating Formula for Disease and Injuries of the Spine or under 
the formula for rating based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  Diagnostic 
Code 5295 was renumbered as 5237 and the General Rating 
Formula for Disease and Injuries of the Spine serve as the 
criteria for lumbosacral strain.  The new criteria was 
neither considered when the veteran underwent his VA physical 
examination or when the RO adjudicated his claim.  
Accordingly, additional development is needed to preclude any 
prejudice against the veteran's claim for an initial 
evaluation greater than 20 percent for residuals, back 
injury.

The veteran adequately identified Doctor D.E.S. as a 
treatment provider for residuals of his back injury.  The 
Board is unable to locate any records of treatment by Dr. S. 
in the file.  The Secretary must make every reasonable effort 
to obtain relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  See also 38 U.S.C.A. § 5103A(b)(2).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO should request treatment 
records from Doctor D.E.S. and any other 
provider with pertinent evidence that 
has been adequately identified by the 
appellant.  

2.  The RO should then arrange for VA 
orthopedic and neurological 
examination(s) to determine the current 
severity of the veteran's service-
connected residuals, back injury.  All 
indicated studies should be conducted 
and all clinical findings should be 
reported in detail.  (a) The examiner 
should describe the manifestations of 
the veteran's residuals, back injury in 
accordance with pertinent former and 
revised criteria for lumbosacral strain, 
intervertebral disc syndrome (IVDS), and 
limitation of motion, lumbar spine.  (b) 
The examiner should (i) render findings 
as to whether, during examination, there 
is mild, moderate, severe, or pronounced 
IVDS, if any, and (ii) specify the total 
duration of incapacitating episodes, if 
any, over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by and 
treatment by a physician).  (c) The 
examiner should also provide findings as 
to whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  (d) If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  

If the physician cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  A complete rationale for the 
comments expressed should be provided.  
The claims file, and a copy of this 
remand, should be made available to the 
examiner and the examiner is requested 
to indicate in the examination report if 
the records were reviewed.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim.  
Specifically, that failure to report 
without good cause for an examination in 
conjunction with a claim for an 
increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655 
(2003).

3.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



